Citation Nr: 1216511	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  05-21 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, which granted service connection for PTSD and assigned a 30 percent disability evaluation.  The Veteran perfected his appeal with regard to the assigned evaluation.  

The Veteran appeared at a hearing before a local hearing officer at the RO in September 2005.  A transcript of the hearing is of record.  This matter was remanded by the Board in May 2008 and March 2010 for further development.  The requested development has been accomplished insofar as possible and the matter is ready for appellate review.  


FINDING OF FACT

The veteran's PTSD does not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for evaluation in excess of 30 percent for PTSD have not been met at any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That Diagnostic Code provides a 30 percent evaluation for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

Important for this case, a 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2010).  GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns, (e.g., an occasional argument with family members).  Scores ranging between 71 to 80 reflect symptoms that are transient and expectable reactions by psychosocial stressors (e.g., difficulty concentrating after family argument, no more than slight impairment in social, occupational, or school functioning).  Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In August 2003, the Veteran requested service connection for PTSD.  

At the time of a June 2004 VA examination, the Veteran reported having a poor appetite and diminished sexual feelings.  He had trouble going to sleep.  He reported using marijuana or a six pack to fall asleep.  He had nightmares once or twice a week.  The Veteran stated that he woke up from his dreams and usually stayed awake.  He handled stress by smoking and drinking.  He reported hollering, yelling, and throwing things.  He did not like to be around people.  He would become depressed and cry without relief.  He reported seeking private treatment twice a month.  He was able to provide the correct date and the last three presidents.  He was also able to report his social security number backwards and forwards.  The Veteran could also perform simple math problems and did well with proverbs.  He was able to recall three out of three items.  

Mental status examination revealed he was casual and neat in his dress.  The Veteran was cooperative, goal oriented, and oriented times three.  He spoke normally and his affect showed moderate tension and anxiety.  His mood demonstrated moderate depression.  There were no delusions, hallucinations, organicity, or psychoses.  Intellect was above average.  Memory was reported as good and the Veteran was competent to handle his funds.  The examiner rendered diagnoses of chronic PTSD, alcohol dependence, and marijuana dependence.  He assigned a GAF score of 70.  The examiner stated that his psychiatric problems did not get in the way of his being employed and his being able to work until retirement, providing highly probative evidence against this claim.

In his March 2005 notice of disagreement, the Veteran indicated that the symptoms associated with his PTSD were worse than the GAF score reported by the VA examiner.  He stated that he remained in therapy and on medication.  

In a May 2005 letter, the Veteran's private physician, M. S., M.D., indicated that he had treated the Veteran from December 2004 and that his PTSD arose as a result of his service.  

In a December 2004 treatment record from Dr. S., the Veteran was noted to be oriented times four with no cognitive complaints.  His affect was pleasant to irritable and his mood was depressed.  He denied hallucinations, delusions, or thought disorders.  He also did not have any homicidal or suicidal ideation or intent.  In a January 2005 note, it was indicated that the Veteran reported having a rough week with a lot of nightmares.  At the time of a March 2005 visit, the Veteran noted that he continued to have sleep problems.  He stated that he was either racing around angry or paralyzed with depression.  He was having a hard time dealing with his wife being upset but denied feeling guilty.  He was simply not peaceful.  During an April 2005 visit, Dr. S. indicated that the Veteran was depressed and appeared to be overwhelmed by what sounded to be a very difficult spouse.  It was noted that the Veteran was very worried about his spouse committing suicide.  

In a July 2005 statement, the Veteran indicated that it was his belief that his PTSD should be rated as 50 percent disabling.  

At his September 2005 hearing, the Veteran reported what he thought to be misrepresentations in the previous VA examination report.  He requested that he be afforded a new VA examination.  He stated that he received treatment from a private psychologist and psychiatrist.  

Subsequent to the September 2005 hearing, additional treatment records were obtained from Dr. S.  In a May 2005 treatment record, it was noted that the Veteran and his wife had had a joint session with his other medical provider that had ended with his going to the hospital with chest pain.  

In a follow-up visit, things were reported to be going as best as could be expected.  He noted that it was very stressful but better than before.  In a January 2006 note, it was indicated that the Veteran was still having times of increased irritability.  At the time of a June 2007 visit, the Veteran reported having had increased nightmares for the past several months, including two to three bad nightmares per week.  In September 2007, the Veteran was noted to be having a decrease in motivation.  He stated that his relationship with his wife was going well.  He also noted that his son was doing well.  In a December 2007 treatment note, it was indicated that the Veteran was having a lot of depression and was not sure why his motivation was so low.  He was afraid of the dark and saw monsters and criminals in the dark.  

In a January 2008 treatment record, it was noted that the Veteran's mood had improved dramatically.  He was also noted to be sleeping better.  He was reported to be feeling a lot better at a March 2008 visit.  Some suicidal ideations were reported.  At the time of a May 2008 visit, the Veteran stated that life was ok and normal to a bit positive, providing evidence against this claim.  His wife was still attempting to become stable but was doing better on her medication.  

In September 2008, the Veteran reported having family problems based upon his wife's actions.  His sleep was about the same with no increase in his nightmares.  In January 2009, the Veteran indicated that he had discovered that his spouse was having an affair.  He reported being quite upset and having difficulty with sleeping and eating.  He stated that he was getting somewhat better as the shock of his wife's behavior was beginning to wear off.  In a February 2009 treatment record, the Veteran stated that things had been pretty rough but they were getting better.  He indicated that he was not able to see his child which was upsetting.  

At the time of a March 2009 visit, the Veteran indicated that he, as it related to his divorce/marriage, was under control.  He was exercising and eating better.  The Veteran reported that he missed the feeling that someone cared about him.  

In an April 2009 letter, M. L., Ph.D., indicated that she had seen the Veteran in therapy from November 2003 to April 2004, and then in co-joint therapy with his wife from March 2005 to May 2005.  She stated that her treatment related to his PTSD symptoms, namely nightmares, insomnia, outbursts of anger, avoidance, fear of water and fear of flying and the dark.  She stated that stressors related to his marriage were addressed in the co-joint therapy.  

In June 2009, the Veteran was afforded an additional VA examination.  The Veteran stated that his last marriage, his third, had ended in divorce in April 2009.  The Veteran had two sons and a daughter from his prior marriages.  He noted that he would be moving back to Mississippi soon.  The Veteran was noted to have a bachelor's degree in journalism.  He retired in 2002.  It was observed that he had divorced since the last VA examination and was dealing with legal issues from the divorce.  He reported that he was seeing Dr. S. for treatment.  

The Veteran indicated that he had trouble with sleeping, including initial and middle insomnia.  He reported having nightmares three to four times per month.  They were often about monsters or falling.  He noted having constant low grade depression.  He also reported having feelings of anger and homicidal fantasies.  The Veteran reported that he was noted to have outbursts when last employed.  He stated that he avoided flying.  He reported that he did not see any future in anything and that he was afraid of living.  He noted being afraid of the dark and feared situations where he might be judged.  The examiner observed that this was in contrast with his history of working in public relations.  The Veteran was noted to have a history of alcoholism.  

The Veteran indicated that he had been arrested for assault by threat in December 29th for threatening his wife when he found out she was cheating.  He reported having a fair relationship with his daughter and he saw her on a monthly basis.  He noted seeing his brothers three to four times per week and had an old friend in Colorado whom he saw every five years.  As to his marriage, the Veteran stated that he was verbally violent towards his past wives but not physically violent.  He indicated that he was concerned that no one would attend his funeral.  He stated that he had a number of old woman acquaintances in Mississippi that would be happy to see him.  

Mental status examination revealed he was attractive, casually dressed, and well groomed.  He was verbal and generally cooperative.  Rapport was difficult to establish.  He was negative and pessimistic.  The Veteran appeared to have good social skills in manipulating others but poor social skills in maintaining long term relationships or closelessness in relationships.  Intelligence was above average to superior.  His thought process was logical, coherent, and relevant.  Affect was irritable and angry but also humorous at times.  He did not show significant depressive or anxious affect at the examination.  He was well oriented times four.  Fund of general knowledge and verbal comprehension were average.  Reasoning and judgment were good.  Concentration and long and short term memory were within normal limits, all factors providing, overall, evidence against this claim.

When asked about specific psychological symptoms, the Veteran reported initial and middle insomnia, anxiety, and nightmares.  He also reported a phobia of flying, darkness, water, and heights, which he stated started while he was in the military.  He noted having anger, irritability, and tantrum-like behavior but no real physical violence.  He reported being verbally violent towards his wives.  The Veteran had crying spells at times and was less interested in doing things.  He noted seeing monsters from old movies on an almost nightly basis.  He reported that the suicide thoughts would come and go.  He noted that he had thought about shooting himself in the head.  He was found to be future oriented as he planned on starting over in Mississippi.  He noted that he had fantasies about homicidal ideation and stated that there was a list of people who should be concerned when and if he received a terminal diagnosis.  He noted that the list was anyone who had done him wrong.  He stated these were not fantasies but plans.  The examiner indicated that the Veteran would be a high risk for harming others.  The examiner stated that this had no relationship to his PTSD but rather to his personality disorder.  

The examiner opined that the personality disorder had a significant negative impact on social functioning and the PTSD had a mild impact, providing evidence against his claim.  His PTSD also had no impact on his employability as he retired in 2002 from a high position.  The examiner stated that his PTSD symptoms were mild and that his main problems were his substance abuse and personality disorder.  The examiner rendered Axis I diagnoses of PTSD; adjustment disorder; specific phobia secondary to PTSD; and cannabis dependence.  He rendered an Axis II diagnosis of narcissistic personality disorder with antisocial and paranoid traits.  He assigned a GAF score of 65-70.  

Beyond the above, in conjunction with the Board's March 2010 remand, the Veteran was afforded an additional VA examination in April 2010.  

The Veteran indicated that his sleep was a four to five time per week problem.  He noted that he saw monsters and was afraid of the dark.  He stated that he occasionally had nightmares that he remembered.  The Veteran was trembling slightly and somewhat hesitant in his speech when describing these symptoms.  He reported that he became nauseated smelling seafood.  The Veteran indicated that he avoided talking to others about the nature of his trauma.  He stated that he did not trust people and was not attached to other people at all.  He experienced irritability and outbursts of anger and difficulty falling and staying asleep.  He had recurrent dreams of traumatic events 2 to 3 times per month and intrusive recollections of the event whenever something reminded him of water or seafood.  There had been no periods of remission.  He noted not seeking treatment through VA and stopping private treatment one year ago.  He had also stopped taking his medication.  

The Veteran was noted to have been divorced three times and was currently dating.  He described the woman as somebody to kill time with and a pretty good relationship.  He said he had a close relationship with one brother and that his two brothers lived within one-half mile of each other.  He also noted having a fairly good relationship with his daughter.  

The Veteran described himself as short-tempered, irritable, and with little tolerance of others.  He reported going to the opera, symphony, and theatre as a regular part of his leisure activities.  He noted drinking and using cannabis on a daily basis.  He stated that marijuana gave him peace.  

Mental status examination revealed he was casually dressed.  His eye contact, grooming, hygiene, and posture were good.  His psychomotor activity was normal.  He was cooperative and pleasant.  Speech and communication were of normal rate, rhythm, tone, and volume.  His thought process was clear, logical, linear, coherent, and goal directed.  Behavior was appropriate and there were no hallucinations or delusions.  The examiner stated that his references to seeing little sea monsters did not appear to be actual psychotic hallucinations, but a component of his PTSD.  His mood was depressed and his affect was mood congruent.  He admitted to suicidal ideation and stated that if he had a choice he would go with homicide.  He was oriented in all spheres and concentration was good.  Recent and remote memory were largely intact and social judgment was good.  The Veteran noted getting into trouble with other people and even the authorities based upon his anger and impulsivity, as opposed to a lack of understanding of the potential consequences of his behavior.  Insight into his problems was good.  Axis I diagnoses of PTSD and cannabis dependence were rendered.  An Axis II diagnosis of narcissistic personality traits with antisocial features was also rendered.  The examiner assigned a GAF score of 55.  

The examiner stated that there was occasional decrease in work efficiency or intermittent periods of inability to perform occupational and social tasks due to signs and symptoms, but generally satisfactory functioning.  

In a November 2010 addendum report, the April 2010 VA examiner indicated that the Veteran's symptoms for his narcissistic personality traits included disdain for others, seeing himself as superior to others, and appearing motivated to portray himself as super bright and confident in relation to others.  The symptoms of PTSD included sleep problems, visions of monsters, fear of the dark, avoidance of beaches and swimming, nightmares, avoidance of anything having to do with the sea or water, avoiding talking to others about his trauma, distrust of others, and distrusting recollections of the traumatic event.  Symptoms that were reflective of both were declining to speak or associate with people around his neighborhood, and irritability and outbursts of anger.  

As to the difference in the GAF scores of 55 and between 65 and 70, the VA examiner indicated that the difference in the results could not be explained by a worsening; it was the examiner's opinion that the condition was roughly the same as it was at the time of the prior examination, which only provides more evidence against this claim.  He noted that the difference was explained by the physicians assigning different weight to the diagnosed disabilities.  The examiner stated that it was his belief that the Veteran's PTSD played an overall greater role in the Veteran's symptoms as opposed to the previous VA examiner.  For example, the previous VA examiner saw the Veteran's very controlling and demeaning behavior and homicidal ideations as part of his personality disorder whereas the April 2010 examiner found both the personality disorder and the PTSD to be equally responsible.  

In this regard, it is important to note that the symptoms listed in the criteria for a 50 percent evaluation are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442. 

The evidence of record does not show, overall, the Veteran to have occupational and social impairment with reduced reliability and productivity due to such symptoms as (for example only): flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-and-long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

The Veteran has not been found to be inappropriately dressed or groomed at the time of any outpatient visit or examinations.  There has also been no neglect of personal hygiene noted at anytime.  The Veteran has also not reported having panic attacks on a weekly basis.  There have also been no findings of irregular speech on any examination or in any treatment record and the Veteran's thought process has been described as logical and coherent and/or unremarkable.  Objective medical findings did not reveal any evidence of difficulty understanding complex commands or major problems with concentration or memory disturbances.  Impairment of short and long term memory has also not been demonstrated and the Veteran's insight and judgment have been described as no less than average. 

The Veteran has also been found to be alert and oriented.  As to disturbances of motivation and mood, the Board notes that the Veteran has been found to be, and has been described as, up and down and anxious; however, there has been no demonstration that he is unable to control his anger, with the exception of one arrest during the period when he was going through his divorce, or that it has led to any episodes of rage or incidents where he has recently hurt himself or others.  Importantly, most of the Veteran's issues address his marriage, not his service.  Very little reference is actually made to the stressors in service that caused his PTSD within his treatment records.       

In this regard, it is important for the Veteran to understand that a 30 percent rating for PTSD will cause the Veteran problems.  If it did not, there would be no basis for any compensation, let alone a finding that the Veteran's industrial adaptability has been reduced by 30 percent as a result of PTSD, which has clearly caused the Veteran some problems. 

In addition, the Veteran has been assigned GAF scores no lower than 55.  As noted above, such a score reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Although the Veteran has been divorced three times, he continues to maintain contact with his brothers, dates other women and is in a current relationship, and sees his daughter on at least a monthly basis.

Although the Board notes that the Veteran has indicated that the symptomatology associated with his PTSD warrants an increased evaluation and that the Veteran is competent to report his symptoms, the observation of a competent medical professional as it bears upon clinical support for the Veteran-layman's complaints is more probative of the degree of the Veteran's impairment.  Simply stated, while the Veteran has problems associated with PTSD, a review of the evidence clearly supports the finding that the Veteran functions fairly well, with some problems on limited occasions.

The weight of the evidence is to the effect that the Veteran has few of the symptoms contemplated in the criteria for an evaluation in excess of 30 percent, and has social and occupational impairment that is at worst in the moderate range. He has not met or approximated the criteria for an evaluation in excess of 30 percent. 



Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's service-connected PTSD, and its manifestations, as discussed above, is contemplated in the rating schedule. The disability has also not required any recent periods of hospitalization.  There has also been no demonstration that his PTSD would interfere with the Veteran's ability to maintain employment.  The Veteran retired in a supervisory capacity and there has been no objective medical findings that his service-connected PTSD would prevent him from obtaining/maintaining employment.  No other exceptional factors have been reported. 

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  As it relates to the issue of higher initial evaluations, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Nevertheless, the Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded several VA examinations with regard to his PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  Thus, the Board finds that a further examination is not necessary regarding this issue. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD.


ORDER

An initial disability evaluation in excess of 30 percent for PTSD is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


